DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the initial oscillation amplitude" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the initial level height" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the input target material throughput" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the input material specific parameters" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the hopper holder" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation " the current material throughput" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the hopper holder " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the current material throughput" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 10-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bassani U.S. Patent No. 10,577,186.
Claims 1 and 15, Bassani teaches a method for vibration feeding of bulk material 40 Abstract, the method comprising the steps: providing a vibration feeder device Fig. 2A including a material feed 10, a charging hopper 12 with a hopper discharge 30, a feeder tray 13a-e, a height adjustment means 50 for adjusting a level height between the hopper discharge 30 and the feeder tray 13a-e C8 L25-45, and a vibration driver 84,74 for driving the feeder tray 13a-e at an oscillation amplitude and an oscillation frequency (step ST1) C12 L15-25, receiving or inputting 62 a target material throughput and material specific parameters of the bulk material 40 (step ST2) C20 L1-20, determining initial parameters as operating parameters, the operating parameters including a level height, oscillation amplitude and oscillation frequency (step ST3), setting the level height by controlling the height adjustment means (step ST4) C17 L55-67, operating the vibration feeder device 13a-e (step ST5) by filling the charging hopper 12 in filling phases via 30 and controlling the vibration driver 84,74 at the oscillation amplitude and oscillation frequency, discharging the bulk material 40 at the material discharge of the feeder tray, weight measuring via 72 a total mass via 22 as a function of time and determining a current material throughput via 22 (step ST6) C21 L15-27, evaluating the determined material throughput by comparing it to the target material throughput (step ST7), and depending on the evaluation, changing the operating parameters (step ST8) and resetting to a point before the step of setting the level height C11 L50-65.
Claim 2, Bassani teaches as operating parameters 76, a fixed oscillation frequency is set, and at the step of changing the operating parameters 76, depending on the evaluation, the oscillation amplitude and/or the level height is changed C10 L55-67.
Claim 3, Bassani teaches in evaluating via 60 the determined material throughput via 12, a differential value is formed as the amount of the difference of the material throughput and the target material throughput, the differential value is compared to a difference threshold value, and upon exceeding the difference threshold value the level height is changed, and the height adjustment device is controlled to change the level height, and/or the vibration driver is controlled to change the oscillation amplitude C10 L55-67; C11 L1-25.
Claim 4, Bassani teaches upon falling below the difference threshold value the oscillation amplitude is changed, and the vibration driver is controlled to change the oscillation amplitude as fine adjustment C11 L25-50.
Claim 5, Bassani teaches when determining via 60,82 the initial oscillation amplitude and the initial level height via 50 as the initial parameters 76, depending on the input target material throughput 76 and the input material specific parameters of the bulk material 40, pre-stored material specific characteristic curves are read out from a storage means which determine the material throughput as a function or one or more of the following variables: a type of material, a particle size, the oscillation amplitude, the level height, a relative transport rate deviation, and a characteristic curve is selected C10 L55-67.
Claims 10 and 11, Bassani teaches upon weight measuring via 72 the total mass, an arrangement is weighed via 72, consisting of: the charging hopper 12 including the bulk material 40 therein contained, the feeder tray 13a-e including the bulk material 40 therein contained and the vibration driver 84,74, and the hopper holder 44a, as well as the height adjustment device 50, and the current material throughput via 12 is determined via 60 as a temporal decrease of the total mass measured via 50 C8 L30-50.
Claim 12, Bassani teaches the temporal decrease via 72,60 of the total mass measured via 72 is determined as discharge of material from the material discharge of 12.
Claim 13, Bassani teaches the charging hopper 12 is filled only during the filling phases and only in charges by controlling a feed-in means 30, in particular an output valve in a material feed to the charging hopper 12, where a point in time of an initiation of a filling phase is determined depending on the total mass measured via 72, where a mass of bulk material 40 fed-in during a filling phase via 30 is determined as the difference of the total mass prior to the point in time of the initiation of the filling phase and a total mass after termination of the filling phase C5 L20-35.
Claim 14, Bassani teaches the bulk material 40 is a material that can be fluidized by vibration, the bulk material 40 being selected from one or more of the following types of material: plastics, gravel, stone, sand, rubber, food such as flour, crop, and/or from one of the following materials capable of being fluidized: granulate, chips, powder, re-granulate, shredded particles, corns, or flakes C1 L15-25.
Claim 16, Bassani teaches the height adjustment device 50 is provided for adjusting a vertical height of the charging hopper 12 in relation to the feeder tray 13a-e and/or for adjusting a vertical height of the feeder tray 13a-e in relation to the charging hopper 12.
Claim 17, Bassani teaches an elastic suspension 108 of the feeder tray 13a-eon a vibration driver base of 84, allowing vibration in a combined direction from the direction of transport and the vertical direction C6 L5-25.
Claim 18, Bassani teaches the scales 72 measure a total mass of an arrangement consisting or at least the height adjustment device 50, the charging hopper 12, the vibration driver 84, the feeder tray 13a-e, the elastic suspension 108, and the vibration driver base of 84, including the bulk material 40 contained in the charging hopper 12 and the feeder tray 13a-e.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS